UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7391



MICHAEL O.   DEVAUGHN,    a/k/a   Michael   Owen
Devaughn,

                                              Petitioner - Appellant,


          versus


UNITED STATES OF AMERICA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (CA-01-4349-2-24)


Submitted: January 29, 2004                 Decided:   February 5, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael O. DeVaughn, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael O. DeVaughn, a federal prisoner, appeals the

district court’s order denying his motion under Fed. R. Civ. P.

60(b) to amend the court’s earlier order denying relief on his

petition filed under 28 U.S.C. § 2241 (2000).*       We have reviewed

the record and find that DeVaughn failed to establish grounds for

relief   under   Rule   60(b).   Accordingly,   we   affirm   and   deny

DeVaughn’s motion to compel the Government to respond. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              AFFIRMED




     *
      The district court’s order accepted the recommendation of the
magistrate judge to deny the § 2241 petition.

                                 - 2 -